Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 01/31/2020. In virtue of this communication, claims 6, 10, 17, 21, 25 – 27 have been canceled; claims 1 – 5, 7 – 9, 11 – 16, 18 – 20, and 22 – 24 have been amended. Claims 1 – 5, 7 – 9, 11 – 16, 18 – 20, and 22 – 24 are currently pending in the instant application.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1 - 5, 12 - 16, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12, and 23, limitation “the set URR” is unclear since there are three settings in the URR before this limitation. For examination on the merits the claim would be given their broadest reasonable interpretation consistent with the specification, as required by MPEP 2111. Correction is required.
	Regarding claims 5 and 16, these claims are rejected under 35 U.S.C. 112 (b), as being lack of antecedent basis because limitation “the first packet” is not recited 
Claims 2 - 5 are also rejected because they directly depend to claim 1.
Claims 13 - 16 are also rejected because they directly depend to claim 12.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over NPL document 3GPP TS 29.244 (hereinafter “D1”) in view of 3GPP TS 32.299 (hereinafter “D2”).
Regarding claims 1, 12, and 23, D1 discloses a method for supporting reporting in a radio communication network having a control plane (CP) function separated from a user plane (UP) function, the method being performed in a CP node of the radio communication network (see 5.1 in page 16 for Control and User Plane separation of EPC nodes with functionalities are realized on the references points, e.g., Packet Forwarding, Policy and Charging control, Lawful Interception, and see 5.2.2 in page 18 for the CP function provide the reporting triggers of the usage reporting rule which causes the UP function to generate and send a usage report to the CP function) and comprising: 

setting at least one reporting trigger in the URR, to instruct the UP function to generate a usage report upon a time interval (see 5.2.2 in page 18 for the CP function provide the reporting trigger of the URR and cause the UP function to generate a Usage Report, see 5.4.11 in page 31 for the CP function instruct the UP function to detect and report applications by creating a URR with the Reporting Trigger IE set to detect the start and/or stop of Traffic); 
setting a measurement method in the URR, to instruct the UP function to collect usage of volume, time and/or event; sending the set URR to the UP function (see 5.2.2 in page 18 for the CP function instruct the UP function to measure the network resources usage in terms of traffic data volume, duration (i.e. time) and/or events, according to the provisioned Measurement Method); 
receiving one or more usage reports from the UP function, in response to the sent URR, wherein the received usage report(s) comprises at least a usage report trigger set to time interval (see 5.2.2 in page 18 for send a usage report to the CP 
D1 teaches time quota value and time interval in the report.
D1 does not teach specifically that is time quota mechanism, closure envelope, determining a starting time and/or an ending time for each envelope, based on the received usage report(s); and storing each envelope, with the determined starting time and/or ending time, for online or offline charging.
In an analogous art, D2 discloses time quota mechanism, closure envelope, determining a starting time and/or an ending time for each envelope, based on the received usage report(s); and storing each envelope, with the determined starting time and/or ending time, for online or offline charging (see D2, 6.5.7 in page 83 for forming a time-envelope is controlled by the Time-Quota-Mechanism AVP, which selects the algorithm and the length of the base time interval, and after an envelope has closed, the quota consumption resumes only on the first traffic following the closure of the envelope; see 7.2.59 in pages 117 – 118 for reports the start and end time of one time envelope using the Envelope-Start-Time and Envelope-End-Time AVPs, and see 6.5.6 in page 82, for report each period as a single envelope for each Quota-Consumption-Time expiry where there was traffic, and the OCF request envelope reports for just time, time and volume, time and number of events, or time and volume and number of events, thus store each envelope).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the D1, and have time quota 
Regarding claims 7, 18, and 24, D1 discloses a method for supporting reporting in a radio communication network having a control plane (CP) function separated from a user plane (UP) function, the method being performed in a UP node of the radio communication network (see 5.1 in page 16 for Control and User Plane separation of EPC nodes with functionalities are realized on the references points, e.g., Packet Forwarding, Policy and Charging control, Lawful Interception, and see 5.2.2.2 in page 18 for the CP function provide the reporting triggers of the usage reporting rule which causes the UP function to generate and send a usage report to the CP function) and comprising: 
receiving a usage reporting rule (URR) from the CP function, the URR comprising a time quota value (see 8.2.51 in pages 119 – 120) and at least one reporting trigger set to time interval (see 5.2.2 in page 18 for the CP function provision of Usage Reporting Rule, i.e., a Volume Threshold, a Volume Quota, and/or respectively a Time Threshold, a Time Quota, and the CP function instruct the UP function a reporting trigger of the URR and cause the UP function to generate a Usage Report, measure the network resources usage in terms of traffic data volume, duration (i.e. time) and/or events, according to the provisioned Measurement Method); and 

D1 teaches time quota value and time interval in the report.
D1 does not teach specifically that is time quota mechanism and closure of envelope.
In an analogous art, D2 discloses time quota mechanism and closure of envelope (see D2, 6.5.7 in page 83 for forming a time-envelope is controlled by the Time-Quota-Mechanism AVP, which selects the algorithm and the length of the base time interval, and after an envelope has closed, the quota consumption resumes only on the first traffic following the closure of the envelope).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the D1, and have time quota mechanism and closure of envelope, as taught by D2. The motivation would allow traffic to pass for the duration of the base time interval, as discussed by D2 (see D2, 6.5.7 in page 83).
Regarding claims 2, 8, 13, and 19, D1 in view of D2 disclose wherein the TQM comprises a base time interval (BTI) and a BTI type being either continuous time period, CTP, or discrete time period, DTP (see D2, 6.5.7 for base time interval with CTP or DTP). The motivation would provide potentially more efficient use of the online charging interface such that charging trigger function allows traffic to pass for the duration of the base time interval, as discussed by D2 (see D2, 6.5.7 in page 83). 

Regarding claims 4 and 15, D1 in view of D2 disclose wherein the at least one reporting trigger is set to envelope closure for CTP and/or DTP (see D2, 6.5.7 in pages 18 – 19 for server requires details of when the DTPs and CTPs occurred then it shall request the reporting of the corresponding time envelopes). The motivation would indicate whether the client shall report the start and end of each time envelope such that charging trigger function allows traffic to pass for the duration of the base time interval, as discussed by D2 (see D2, 6.5.7 in page 83). 
Regarding claims 5 and 16, D1 in view of D2 disclose wherein the determining of the envelope starting time is based on a time of the first packet in each usage report after a received usage report with the usage report trigger being set to envelope closure and/or wherein the determining of the envelope ending time is based on a time when a received usage report with the user report trigger set to envelope closure has been generated (see D1, 7.5.8.3-1 in page 85 for time of first packet and duration measurement needs to be reported, and see D2 6.5.7 in page 83 for forming a time-envelope as in claims 1 and 12).
Regarding claims 9 and 20, D1 in view of D2 disclose wherein the received URR comprises: a measurement method and an inactivity detection timer (IDT), and the BTI type being CTP, and wherein the usage report comprises measurement of time, volume and/or event as instructed in the received measurement method, for a period of time 
Regarding claims 11 and 22, D1 in view of D2 disclose wherein the usage report comprises a usage report trigger set to envelope closure (see D1, 5.2.2 in page 18 for send a usage report to the CP function, when detecting a certain event, according to the provisioned Reporting Triggers, and see 7.5.5.2-1 in page 82 for usage report within session response including start time and end time, and see D2, 6.5.7 in pages 18 – 19 for server requires details of when the DTPs and CTPs occurred then it shall request the reporting of the corresponding time envelopes). The motivation would indicate whether the client shall report the start and end of each time envelope such that charging trigger function allows traffic to pass for the duration of the base time interval, as discussed by D2 (see D2, 6.5.7 in page 83). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645